Appeal from a judgment of the County Court of Columbia County (Czajka, J.), rendered May 19, 1997, convicting defendant upon his plea of guilty of the crime of absconding from temporary release in the first degree.
Defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. After reviewing the record and defense counsel’s brief, we concur in this assessment, notwithstanding defendant’s claims to the contrary. The record reflects that defendant waived his right to appeal as part of a knowing, voluntary and intelligent plea of guilty of the crime of absconding from temporary release in the first degree. He was sentenced as a second felony offender to a prison term of 1½ to 3 years, a sentence which is in accordance with the plea agreement and the relevant statutory requirements. We accordingly affirm the judgment of conviction and grant defense counsel’s application to withdraw (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Mikoll, J. P., Mercure, Crew III, Yesawich Jr. and Peters, JJ., concur.
Ordered that the judgment is affirmed, and application to be relieved of assignment granted.